Case 1:19-cv-02565-ADC Document 56-8 Filed 10/30/20 Page 1 of 3

EXHIBIT 8
Case 1:19-cv-02565-ADC Document 56-8 Filed 10/30/20 Page 2 of 3
Pa First Data.

improvement Action Plan {{AP}

Employee Firat Name: Tortl Employoo Last Name: Cowgill

Employee fO#: 188273 Dopartment; Chargaback Response Center
Employee Title: Sentor Contact Center Rop Location: Hagerstown

Correctly¥o Action Type: Conduct Manager/Stiporvicor. Dawn Rowe

Correclive Action Level: 90 Oay Date (AP Created: July 28, 2015
Consultad with ER Partner: Annetie Viood ,

introductary Statement:

Ozntel, First Data expects all Owner Associates to demonstrate the highes! degrea of integrity, responsibility
and professionalism at ail mes. Employee conduct must not inicdere wilh dally oporations and to conduct
business af all limas Ina conttructwe and professional manner, in order to service our cients, call avoldance
{3 a type of action thal affects our product in 2 negative fashion and jeopardizes the celationship batween
customers and certs,

 

Call avotiance consists of bul ls not limited fo the folowing.
* WNotcompletaly signing on/off the syslemfphone
No! answiring the call
Placing of receiving personal calla’
Refoasing catis prematurely
Sleaping at the warkstation (could possibly miss 2 call)
Placing your phone fine on hold, in “after calf or AUX unnecessarily
Remaining on the line when transtering calis unnecessarily
Partialty aslgning onfotf ihe system
ocessing internot without a legitimate business reason

»-_ *- &§ 8 & + a *

Employees wito conduct any of the above forme of call avoidance may have thelt empioyment terminated
because of the negative impact to our customers.

In eddilton, ail Cilent Care Organization Owner Ascociates are expected to tehave In an appropiate manner
at ali times, ore expected to embady the higheat ethical atandards, satisfy the clenl by exceeding thetr
expectations, and ir@ai people with dignily end mapect. Within the environment of tha Call Center, we
promote 4 pleasant, productive, and profassional environment ior out cients and amnloyecs. Everyone:
should bi treated cqunity with digatly and respect, capuclaily when speaking to chenfe via the phone. Itis
CO's Interest to work with you to prevent similar stivations in the future, This document is geared to
Improve your call managemenvnandiing skills for the hitire. The problem afaas are autlined below as val!
ae whal you must do te improve, You are being plained on an improvement Aciion Plan for 80 days,
beginning July 26, 2015 untill October 28, 2015,

Tor, future engagement In these atove mentioned uciivities will be considered a vidiation of Firat Data's
Code of Conduct and this 80 day impovement Actlon Plan, Ag a resuit further disciplinary action, up to an
including lorminatian, will be nacessary-

 
Case 1:19-cv-02565-ADC Document.56-8 Filed 10/30/20 Page 3 of 3

i First Data,
Betall of [ssun(s}

Problem/Gusinesa Impact:

A recorded call from Juty 10, 2016 wae monitorod as part of your Inonthly quafity scoting, Ouring this call '
you became arguinentalive with tha Client then disconnected the call. Recording 10

8123740040570001 181.

ExpoctatloniSMaRT Gost:

Terr, you are expected fo be available to assist GHonts while fogged inte the phone, handle all of the calls
received and nal pramatiwrely disconnect any calls, You ard alsd expected to tmmediately report ariy
coneéins with your phone or headsot nol functioning proporly. You afe also expected to Improve and
molnigin Improvement In your call handling skis, We wil meet on a weekly basis at 10:30am every
Thursday Starting Auguel. 13, 2046. During these meelings we wil review a mconind cal etd discuss any
opportunities thal may arise. These moatings ara a shared rosponsthitily, 1 you are unable to inake a
scheduied meating lime f ts your responsibilily fo reschaduie, Furlhor instances of call avoidance oF
unprotassionalism may rasuil in further corrective action Including termination.

JAP Poilcy and Restelctions; ,
This Improvement Action Plan will remain in eHect for 90 days. This document and your progress will bo

. reviewed portodically dusing. this time period, {fal any time during ihla ported you have falfod to meet the
above oblectives, your employment fay be tarminated. |f you constsiontly mee! the Above. objec!lves for tha
anike fength of the plan, this improvement Action Plan will be discontinued, tn addiflon, you must sustain
improved pafo:rmance in the future. Fallure to meet and sustain the oblectives of this plan, of other
podormance Issues occurring at eny time during o after (his plan, will resull In further oorrcelive adiion, up to
end incliding the immadiate terminaion of your amployment, During and after thls plan, your
employntont romains at will and efther you or the conipany can terminate your employment for any
reagan,

Any employee on a cument imprivement Action Plan (IAP) may not be eligibia for a meril Increase
Additionally, you éannal post for other positions or bo promod during the farm of your plan.

Finally, Tullion Assistance is generally not avaitable to any employee on an IAP plan at any point during thelr
courte énralimant ; ; '

Statemont of Undorstandina: .

i understand that my tignature Is acknewiedgemant thal | have discussed this document with my manager. |
have mad and undarstand the document and resize that! have placed my position In Jeopardy, I reatize the
course of action that will be taken if} am unable to suctesstully meet these expectations. | have been gan
a copy for my records.

f p} , . eo
Emptoyen signatup, if { \ A ( ~ Och ( Y —_ Dates, \ diate dpb / &
\ oa a

 

‘|

'
, of, : * hi ig J :
Manager's Signaturo:_* fir f \ i (ry onte,

 

Once aligned ~ IAP Provisioning.
t. Copy to Employee
2. Copy to Manager Fie
3.Copy to. the HRSG — Fast 877-217-3719 or email: HRSolutions@Mirstdaia.com

 

 

 

|

~ — ary

 

 
